DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see remarks and amendments, filed 8/15/2022, with respect to the rejection(s) of claim(s) 1-18 under various combination of references (Claims 1, 3, and 15 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Tamai (US 2007/0077419A1) in view  of Dalmis (US 2012/0251757A1; claims 2, 4-10, 14, and 18 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Tamai and Dalmis and further in view of Saitoh (US 6,024,148) and DE 10 2006 043537 (hereinafter "DE '537"); claims 11 and 13 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Tamai, Dalmis, and Saitoh and further in view of Bamberg (US 2017/0183547); claim 12 stands rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Tamai, Dalmis, and Bamberg; claims 16 and 17 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Hansen (US 2011/0052911A1).) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied Yeh (US 20020108718 A1) reference, which has been applied in lieu of the previously applied Tamai reference.
Yeh discloses the additional features of “at least running a diecut tape over a stamp head of an applicator, wherein the diecut tape comprises one or more diecuts applied to the liner layer and transferring a first diecut of the one or more diecuts from the liner layer to the surface via the stamp head of the applicator by means of an applicator, wherein the stamp head comprises a contact pressure face or at least outer contour of the stamp head that is indicative of the first diecut and, when the stamp head comprises the contact pressure face, the contact pressure face is a horizontal face or bevelled at an angle” as amended into claim 1.  See especially Figures 1, 3 and 4 of Yeh, and the discussion below in the rejections.

Claim Objections
Claim 8 objected to because of the following informalities:  It recites the term “the fraction of the 1,2-linked conjugated diene in the B block” in line 7.  Although it appears that this term might have inherent or implicit antecedent basis due to the presence of polymer block A and polymer block B, the examiner suggests that applicant amend the claim to recite “a fraction of the 1,2-linked conjugated diene in the B block” as this is the first instance of the term “fraction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 8, 9 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "a diecut tape" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 has now been amended to recite “a diecut tape” in the response filed 8/15/2022.  As a result, the phrase “a diecut tape” in claim 2, is indefinite.  The examiner suggests that applicant amend claim 2, line 3 to recite “the diecut tape”.

Regarding claim 8, the phrase "typically" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner suggests that applicant either delete the term typically.  Alternatively, applicant could replace the term typically with the term “optionally” (see  MPEP § 2173.05(h) II).  

Regarding claim 9, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(h) II (Another alternative format which requires some analysis before concluding whether or not the language is indefinite involves the use of the term "optionally." In Ex parte Cordova, 10 USPQ2d 1949 (Bd. Pat. App. & Inter. 1989) the language "containing A, B, and optionally C" was considered acceptable alternative language because there was no ambiguity as to which alternatives are covered by the claim. A similar holding was reached with regard to the term "optionally" in Ex parte Wu, 10 USPQ2d 2031 (Bd. Pat. App. & Inter. 1989). In the instance where the list of potential alternatives can vary and ambiguity arises, then it is proper to make a rejection under 35 U.S.C. 112(b)  and explain why there is confusion.).     In the case of claim 9, the ambiguity arises because it is unclear if the optional component is limited to “synthetic rubber” or if the optional component also includes “and/or at least one tackifier resin compatible with the poly(meth)acrylate(s).” 

Claim 12 recites the limitation "an adhesive tape" in line 1.  Claim 1 has now been amended to recite “a diecut tape” in the response filed 8/15/2022.   In the case of claim 12, an ambiguity arises because it is unclear how “an adhesive tape” relates to “a diecut tape” that has been amended into claim 1.  The examiner suggests amending the claim to reciting “wherein the diecut tape of which the one or more diecuts are formed is an adhesive tape having an acrylate-based viscoelastic foam bearing optionally on both sides an applied layer of pressure-sensitive adhesive composition.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20020108718 A1) and Dalmis (US 20120251757 A1).
As to claim 1, Yeh discloses a method for transferring diecuts from a liner layer to a surface, the method comprising: 
running a diecut tape over a stamp head of an applicator, wherein the diecut tape comprises one or more diecuts applied to the liner layer; and
transferring one or more diecuts from the liner layer to the surface by means of an applicator (see the applicator in Figure 2), 
wherein a ratio of a pull-off force of the one or more diecuts from the liner layer in the z direction to a pull-off force of the one or more diecuts from the surface in the z direction (see the abstract, disclosing that “the transfer marks (M) are prepared as adhesive seals of which adhesive force of the back-side pressure sensitive adhesive layer (19) adhered to the transfer area is set larger than the adhesive holding force on the base tape (15)”)
wherein the stamp head comprises a contact pressure face or at least outer contour of the stamp head that is indicative of the first diecut and, when the stamp head comprises the contact pressure face, the contact pressure face is a horizontal face or beveled at an angle (see marked up Figure 1 below).

    PNG
    media_image1.png
    426
    487
    media_image1.png
    Greyscale

 
The stamp head of Yeh also reads on the limitation of “at least outer contour of the stamp head that is indicative of the first diecut” as the horizontal portion matches the dimensions of the stamp face.
Yeh does not disclose wherein a ratio of a pull-off force of the one or more diecuts from the liner layer in the z direction to a pull-off force of the one or more diecuts from the surface in the z direction is less than or equal to about 0.18.
Dalmis makes obvious that a ratio of a pull-off force of the one or more diecuts from the liner layer in the z direction to a pull-off force of the one or more diecuts from the surface in the z direction is less than or equal to about 0.18.  Dalmis teaches in paragraph 0044 that:
The peel force AZK1 is preferably at least 2 cN/cm, very preferably 3.5 cN/cm.  The ratio of the peel forces, AZK1:AZK2, is preferably 1:1.5 to 1:4, or else more or less.  A small difference in the peel forces, such as 1:1.5, for example, is selected advantageously in order to ensure a sufficient gradation in release behavior between release layer 1 and release layer 2 from the double-sidedly pressure-sensitively adhesive product.  A ratio of not more than 1:4, on the other hand, is advantageous in order to set the peel forces of the release layers, especially of the second release layer, as low as possible, in order to maximize the ratio with respect to the fresh bond strength on the target substrate.

Thus, Dalmis teaches that it is known to adjust the ratio of the peeling force in order to optimize the strengths of the double sided pressure-sensitively adhesive product.  Appropriately adjusting the ratio of the peeling or pull off force within and beyond the aforementioned range is an optimization according to a specific implementation, and within the capabilities of a person of ordinary skill in the art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a ratio of a pull-off force of the one or more diecuts from the liner layer in the z direction to a pull-off force of the one or more diecuts from the surface in the z direction is less than or equal to about 0.18 as a routine optimization according to a specific implementation as taught by Dalmis.


As to claim 3, Yeh does not disclose wherein the ratio of pull-off force of the one or more diecuts from the liner layer in the z direction to pull-off force of the one or more diecuts from the surface in the z direction is less than or equal to about 0.15.
Dalmis makes obvious wherein the ratio of pull-off force of the one or more diecuts from the liner layer in the z direction to pull-off force of the one or more diecuts from the surface in the z direction is less than or equal to about 0.15.  Dalmis teaches in paragraph 0044 that:
The peel force AZK1 is preferably at least 2 cN/cm, very preferably 3.5 cN/cm.  The ratio of the peel forces, AZK1:AZK2, is preferably 1:1.5 to 1:4, or else more or less.  A small difference in the peel forces, such as 1:1.5, for example, is selected advantageously in order to ensure a sufficient gradation in release behavior between release layer 1 and release layer 2 from the double-sidedly pressure-sensitively adhesive product.  A ratio of not more than 1:4, on the other hand, is advantageous in order to set the peel forces of the release layers, especially of the second release layer, as low as possible, in order to maximize the ratio with respect to the fresh bond strength on the target substrate.

Thus, Dalmis teaches that it is known to adjust the ratio of the peeling force in order to optimize the strengths of the double sided pressure-sensitively adhesive product.  Appropriately adjusting the ratio of the peeling or pull off force within and beyond the aforementioned range is an optimization according to a specific implementation, and within the capabilities of a person of ordinary skill in the art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a ratio wherein the ratio of pull-off force of the one or more diecuts from the liner layer in the z direction to pull-off force of the one or more diecuts from the surface in the z direction is less than or equal to about 0.15.as a routine optimization according to a specific implementation as taught by Dalmis.

As to claim 15, Yeh does not disclose that a surface of the one or more diecuts bonded to the surface have a surface energy of 50 mN/m or less.  
However, Dalmis discloses that a surface of the one or more diecuts bonded to the surface have a surface energy of 50 mN/m or less.  See paragraph 0016, disclosing “In a range of bonding tasks there is a need to achieve sufficient bonding strength to materials having surfaces of low surface energy (LSE).  Substrates considered to be of low energy frequently have a surface energy of about 40 mN/m or even of less than 35 mN/m and 30 mN/m.”  See also paragraph 0028, disclosing “The present invention relates to a method for producing an adhesive bond of two substrates, of which at least one is transparent and of which at least one has a surface with a surface energy (measured by test method C) of not more than 40 mN/M, preferably not more than 35 mN/m, more preferably not more than 30 mN/m. This transparent substrate may be the substrate having a surface with a surface energy (measured by test method C) of not more than 40 mN/m, preferably not more than 35 mN/m, more preferably not more than 30 mN/m.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a surface of the one or more diecuts bonded to the surface have a surface energy of 50 mN/m or less as taught by Dalmis in order to satisfy a known need to achieve sufficient bonding strength to materials having surfaces of low surface energy (LSE).  


Claim(s) 2, 4-10, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20020108718 A1) and Dalmis (US 20120251757 A1) as applied to claim 1, 3 and 15 above, and further in view of Saitoh (US 6024148 A) and DE 102006043537 B4.

As to claim 2, Yeh as modified discloses (i) a stamp with the a-stamp head (see pressed down portion 13); 
(ii) a diecut roll (sticker body 30 on wheel 22) which constitutes a diecut tape (paragraphs 0019-20 discloses that “[0019] The sticker body (30) is rolled on the first wheel member (22) and consists of [0020] oilpaper (31) and adhesive patterns (32); the positioning holes (33) are spaced apart on the oilpaper (31); the adhesive patterns (32) are placed and spaced apart between two positioning holes (32) on the lower surface of oilpaper (31); the adhesive layer is coated on the bottom side of the adhesive pattern (32); the sticker body is coiled around the set of auxiliary wheels (21) and the third wheel member (24) to be released outwards; the positioning holes (33) interlock with the convex portions (26) on the dragging wheel (25).”) which is formed of the one or ore more diecuts applied to the liner layer, the one or more diecuts comprising at least one layer of pressure-sensitive adhesive composition (“adhesive patterns 32”); 
where, in the method, the diecut tape runs over the stamp head of the stamp, the diecut tape being stopped when one diecut of the one or more diecuts is positioned over the stamp head, and the stamp then adhering the one diecut to the surface in an up-and-down movement (see Figures 3 and 4 marked up below).

    PNG
    media_image2.png
    472
    765
    media_image2.png
    Greyscale

Yeh does not disclose (iii) a liner winding roll, 
Saitoh, however, discloses a liner winding roll (tape reel 11, see column 1, lines 61-67, disclosing “The laminate 12 delivered from the roll 7 is run past guide rollers 8 and 10 and a roller 9 and wound up on a tape reel 11. The adhesive tape laminate 12 is formed by sticking a double-sided adhesive tape 15 on one side of a belt-shaped seal 14, as shown in FIG. 2, and is delivered with the tape 15 outside the roller 9.”).   Saitoh discloses this feature in the context of the full limitation of claim 2, and many features of claim 1.  See column 7, lines 28-35, disclosing that “When the web 1b stops at a predetermined position, the whole adhesive tape dispensing apparatus, including the body 20, advances toward the web 1b, and the pressing member 81 is caused to advance with respect to the body 20 by the cylinder 82.  Thereupon, the adhesive tape laminate 22 is pressed against the web 1b from its seal side, whereby one of the tape pieces 24a is stuck on the web 1b.”  Similarly, DE 102006043537 B4 discloses a line winding roll (“reel 7.2”, also referenced in the list of parts as “Reel for carrier foil”) See also the translation of DE 102006043537 B4, disclosing “The labeling machine 2 in 1 has a supply reel 7.1 for a carrier film 8th on the self-adhesive labels are. The carrier foil 8th is from the supply reel 7.1 about two on a rotatable disc 4.13 attached roller elements 4.11 and 4.12 a first tension regulation 4.1 and over a pulley 4.14 to a thermal transfer printer 6 guided. The thermal transfer printer 6 imprinted the self-printed labels, which then each individually by a peeling device 5 to the pressure element 1.1 an applicator 1 be handed over. The now label-free carrier film 8th runs from the peeling device 5 via a pulley 4.14 and a second tension tension regulation 4.2 with two rollers 4.2 and 4.22 the on a rotatable disc 4.23 are attached to a reel 7.2 which the carrier film 8th winds.”   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilized the liner winding roll as taught in Saitoh and DE 102006043537 B4 in order to efficiently wind up the liner.

As to claim 4, Yeh does not disclose a control system, which is signal-conductingly connected to a first sensor, which with a scanning region is directed at the stamp head and registers the presence of one diecut of the one or more diecuts at the stamp head, and to a robotic arm on which the applicator is arranged, stops the winding roll when one diecut of the one or more diecuts is registered and then drives a down movement of the robotic arm with the applicator, for adhering the one diecut to the surface, and a subsequent up movement of the robotic arm with the applicator, for return to the original position.
However, Saitoh discloses and makes obvious a control system, which is signal-conductingly connected to a first sensor (position mark detector 130), which with a scanning region is directed at the stamp head and registers the presence of one diecut of the one or more diecuts at the stamp head, and to a robotic arm (pressing member 81)) on which the applicator is arranged, stops the winding roll when one diecut of the one or more diecuts is registered and then drives a down movement of the robotic arm with the applicator, for adhering the one diecut to the surface, and a subsequent up movement of the robotic arm with the applicator, for return to the original position. Saitoh discloses in column 8, line 54 that “the apparatus is furnished with a tape piece position detecting mechanism, which detects the position of each tape piece 24b of the delivered adhesive tape laminate 22b, as shown in FIG. 9.  Numeral 130 denotes a position mark detector of this detecting mechanism.  The detector 130 optically detects each position mark 131 on the seal 23b, thereby detecting the position of each tape piece 24b on the seal.  Based on the detected tape piece position, the tape piece position detecting mechanism controls the operation of the adhesive tape supply mechanism 50, thereby regulating the delivery of the adhesive tape laminate 22b so that the tape piece 24b concerned stops at a predetermined position relative to the pressing member 81.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a control system, which is signal-conductingly connected to a first sensor, which with a scanning region is directed at the stamp head and registers the presence of one diecut of the one or more diecuts at the stamp head, and to a robotic arm on which the applicator is arranged, stops the winding roll when one diecut of the one or more diecuts is registered and then drives a down movement of the robotic arm with the applicator, for adhering the one diecut to the surface, and a subsequent up movement of the robotic arm with the applicator, for return to the original position in order to regulate the delivery of the tape laminate or diecut.

As to claim 5, Yeh discloses that after the one diecut has been adhered to the surface, the diecut tape is cycled onward by another diecut.  See for example Figure 3 and 4.  Paragraph 0024 teaches that “that means, the sticker body (30) positioned on the first wheel member (22) mainly uses the turning of the third wheel member (24) and the positioning holes (33) dragged by the convex portions (26) on the dragging wheel (25) to release oilpaper (31) in segments.”
Additionally, Saitoh discloses that after the one diecut has been adhered to the surface, the diecut tape is cycled onward by another diecut.  See Saitoh, column 8, line 62, disclosing: 
Based on the detected tape piece position, the tape piece position detecting mechanism controls the operation of the adhesive tape supply mechanism 50, thereby regulating the delivery of the adhesive tape laminate 22b so that the tape piece 24b concerned stops at a predetermined position relative to the pressing member 81.  
After each tape piece 24b of the adhesive tape laminate 22b stops at the predetermined position, in the apparatus of the second embodiment, as shown in FIG. 9, the pressing member 81 advances to stick the tape piece 24b on the web.  Since the double-sided adhesive tape used in this embodiment is previously cut into the pieces of the predetermined length, the apparatus never requires the double-sided adhesive tape cutter mechanism or the like, so that it can enjoy a simple construction with high reliability.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that after the one diecut has been adhered to the surface, the diecut tape is cycled onward by another diecut in order to apply subsequent tapes or diecuts.

As to claim 6, Yeh does not disclose that the control system actuates the robotic arm and moves the stamp head into a first position over the surface, and adheres the one diecut in a first surface position, and, after the one diecut has been adhered, actuates the robotic arm and moves the stamp head, during the onward cycling of the diecut tape into a second position over the surface, where it drives a down movement and a subsequent up movement of the robotic arm with the applicator.
However, Saitoh makes obvious that the control system actuates the robotic arm and moves the stamp head into a first position over the surface, and adheres the one diecut in a first surface position, and, after the one diecut has been adhered, actuates the robotic arm and moves the stamp head, during the onward cycling of the diecut tape into a second position over the surface, where it drives a down movement and a subsequent up movement of the robotic arm with the applicator.  Saitoh discloses in column 8, line 54 that “the apparatus is furnished with a tape piece position detecting mechanism, which detects the position of each tape piece 24b of the delivered adhesive tape laminate 22b, as shown in FIG. 9.  Numeral 130 denotes a position mark detector of this detecting mechanism.  The detector 130 optically detects each position mark 131 on the seal 23b, thereby detecting the position of each tape piece 24b on the seal.  Based on the detected tape piece position, the tape piece position detecting mechanism controls the operation of the adhesive tape supply mechanism 50, thereby regulating the delivery of the adhesive tape laminate 22b so that the tape piece 24b concerned stops at a predetermined position relative to the pressing member 81.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control system actuates the robotic arm and moves the stamp head into a first position over the surface, and adheres the one diecut in a first surface position, and, after the one diecut has been adhered, actuates the robotic arm and moves the stamp head, during the onward cycling of the diecut tape into a second position over the surface, where it drives a down movement and a subsequent up movement of the robotic arm with the applicator in order to regulate the delivery of the tape laminate or diecut.

As to claim 7, Yeh discloses that the stamp head is resiliently mounted (see paragraph 0017, disclosing “a resilient spring (12)”).  See also paragraph 0023, disclosing “the press-down portion (11) moves upwards by the resilient and resuming force of the resilient spring (12) inside the receiving chamber”
Yeh does not disclose that the stamp head is assigned at least one pressure sensor which detects the contact pressure force of the one or more diecuts on the surface.
However, DE 102006043537 B4 discloses that the stamp head is resiliently mounted and the stamp head is assigned at least one pressure sensor which detects the contact pressure force of the one or more diecuts on the surface.  See the specification translation, disclosing that “In a preferred embodiment, the force acting on the pressure element is determined with a measuring device. For this purpose, the measuring device can also determine the force acting on the rod.”  See also claim 3, reciting “Applicator according to one of the preceding claims, characterized in that a measuring device for determining the pressure on the ( 1.2 ) applied force is provided”  The translation also teaches that “Thus, the label can be pressed with a defined force on the object to be labeled via a control loop, the pressure element controlled accelerated or decelerated.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the stamp head is resiliently mounted and the stamp head is assigned at least one pressure sensor which detects the contact pressure force of the one or more diecuts on the surface in order that the label can be pressed with a defined force on the object to be labeled via a control loop as taught by DE 102006043537 B4.

As to claim 8, Yeh does not disclose wherein the at least one layer of adhesive composition consists of a self-adhesive composition that is based on vinyl aromatic block copolymer and comprises tackifier resin, the vinyl aromatic block copolymer typically comprising - at least one polymer block A, formed predominantly by polymerization of vinyl aromatics, and - at the same time at least one polymer block B, formed predominantly by polymerization of conjugated dienes, the fraction of 1,2-linked conjugated diene in the B block being less than 30 wt%.
However, Dalmis as incorporated makes obvious that the at least one layer of adhesive composition consists of a self-adhesive composition that is based on vinyl aromatic block copolymer (see paragraph 0050, disclosing aromatic radicals; paragraph 0051, disclosing “vinyl compounds which comprise aromatic rings”, paragraph 0086, disclosing “vinyl aromatics”) and comprises tackifier resin (see paragraph 0081, disclosing “tackifier resins”).  Additionally, Dalmis does suggest using dienes, see paragraph 0076.
Dalmis does not disclose that the vinyl aromatic block copolymer typically comprising at least one polymer block A, formed predominantly by polymerization of vinyl aromatics, and at the same time at least one polymer block B, formed predominantly by polymerization of conjugated dienes, the fraction of 1,2-linked conjugated diene in the B block being less than 30 wt %.  However, Dalmis, as noted above, discloses using the vinyl aromatics and dienes.  Therefore, it would have been routine experimentation to achieve and effective adhesive composition for the double sided adhesives of Dalmis such that the vinyl aromatic block copolymer typically comprising - at least one polymer block A, formed predominantly by polymerization of vinyl aromatics, and - at the same time at least one polymer block B, formed predominantly by polymerization of conjugated dienes, the fraction of 1,2-linked conjugated diene in the B block being less than 30 wt%.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized  wherein the at least one layer of adhesive composition consists of a self-adhesive composition that is based on vinyl aromatic block copolymer and comprises tackifier resin, the vinyl aromatic block copolymer typically comprising - at least one polymer block A, formed predominantly by polymerization of vinyl aromatics, and - at the same time at least one polymer block B, formed predominantly by polymerization of conjugated dienes, the fraction of 1,2-linked conjugated diene in the B block being less than 30 wt% in order to achieve an effective adhesive composition by routine experimentation.

As to claim 9, Yeh does not disclose wherein the at least one layer of adhesive composition comprises poly(meth)acrylate and also optionally synthetic rubber and/or at least one tackifier resin compatible with the poly(meth)acrylate(s).  
However, Dalmis as incorporated discloses  wherein the at least one layer of adhesive composition comprises poly(meth)acrylate and also optionally synthetic rubber and/or at least one tackifier resin compatible with the poly(meth)acrylate(s).  See paragraph 0086, disclosing “Another preferred embodiment of this invention uses polymethacrylates for producing films.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein the at least one layer of adhesive composition comprises poly(meth)acrylate and also optionally synthetic rubber and/or at least one tackifier resin compatible with the poly(meth)acrylate(s) in order to achieve an effective adhesive composition by routine experimentation.

As to claim 10, Yeh does not disclose wherein the layer of adhesive composition is crosslinked, by irradiation by UV or electrons, or by thermal crosslinker.  
Dalmis as incorporated discloses wherein the layer of adhesive composition is crosslinked, by irradiation by UV or electrons, or by thermal crosslinker.  See paragraph 0078, disclosing:
[0078] In order to achieve sufficient cohesion, the condensation-crosslinking silicone PSAs are preferably compounded with peroxo initiators.  Used with particular preference for this purpose is benzoyl peroxide (BPO).  The peroxo initiators are used more particularly in an amount of 0.2% to 5% by weight, based on the solids fraction of the silicone adhesive.  In order to obtain a reasonable measure between cohesion and adhesion, a BPO content of 0.5% to 2% by weight is selected more particularly.  Where the adhesive is coated from solvent, a temperature of 70-90.degree.  C. is selected first of all, for at least two minutes, in order for the solvents to evaporate.  Subsequently a temperature of 170-180.degree.  C. is set for at least two minutes, in order to initiate the disintegration of the peroxide and hence the process of crosslinking.
[0079] Achieving a sufficient cohesion for addition-crosslinking silicone adhesives is accomplished more particularly by a platinum-catalyzed hydrosilylation reaction between the alkenyl-functionalized organopolysiloxanes and the corresponding SiH functionalized organopolysiloxanes.  In this case, with coating from solution, the solvent is first of all removed at a temperature of 70-90.degree.  C. and a residence time of at least two minutes.  Subsequently the temperature is raised to 100-120.degree.  C. and is kept constant for up to two minutes. 
 [0080] In addition to the conventional modes of crosslinking of silicone PSAs, by means of peroxides or transition metal catalysis, it is also possible for these adhesives to be crosslinked by actinic radiation, especially electron beams.  In this case, with coating from solution, the solvent is first of all removed at a temperature of 70-90.degree.  C. and a residence time of at least two minutes.  This is followed by crosslinking with an electron beam dose of at least 10 kGy.  This type of crosslinking is especially advantageous, since it allows the cohesion to be set almost infinitely, without adversely influencing the properties of tack and adhesion.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized wherein the layer of adhesive composition is crosslinked, by irradiation by UV or electrons, or by thermal crosslinker to achieve sufficient cohesion and without adversely influencing the properties of tack and adhesion.

As to claim 14, Dalmis (see Dalmis, “double sided adhesive”) as incorporated discloses wherein the diecut tape is a double-sided adhesive tape.  Similarly, Saitoh also discloses double sided tape.

As to claim 18, Yeh and Dalmis does not disclose automatically applying the one or more diecuts to the surface.
However, Saitoh discloses automatically applying the one or more diecuts to the surface.  Saitoh discloses in column 8, line 54 that “the apparatus is furnished with a tape piece position detecting mechanism, which detects the position of each tape piece 24b of the delivered adhesive tape laminate 22b, as shown in FIG. 9.  Numeral 130 denotes a position mark detector of this detecting mechanism.  The detector 130 optically detects each position mark 131 on the seal 23b, thereby detecting the position of each tape piece 24b on the seal.  Based on the detected tape piece position, the tape piece position detecting mechanism controls the operation of the adhesive tape supply mechanism 50, thereby regulating the delivery of the adhesive tape laminate 22b so that the tape piece 24b concerned stops at a predetermined position relative to the pressing member 81.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized automatically applying the one or more diecuts to the surface as taught in Saitoh in order to regulate the delivery of the diecut or tape.


Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20020108178 A1) and Dalmis (US 20120251757 A1) and Saitoh (US 6024148 A) and DE 102006043537 B4 as applied to claim 2, 4-10, 14 and 18 above, and further in view of Bamberg (US 20170183547 A1).

As to claim 11, Yeh, Dalmis and Saitoh do not disclose that the layer of adhesive composition is foamed, with microballoons.
However, Bamberg discloses that the layer of adhesive composition is foamed, with microballoons.  See especially paragraph 0157, disclosing:
[0157] In particular it is also possible, from the composition of the invention, to produce thick layers which can be used as a carrier layer for double-sidedly PSA-coated adhesive tapes.  Preferably these are filled and foamed layers which can be utilized as carrier layers for foam-like adhesive tapes.  With these layers as well it is sensible to add solid glass beads, hollow glass beads or expanding microballoons to the polyacrylate prior to the addition of the crosslinker-accelerator system, the crosslinker or the accelerator.  Where expanding microballoons are used, the composition on the shaped layer is suitably activated by means of heat introduction.  Foaming may take place in the extruder or after coating.  It may be judicious to smoothe the foamed layer by means of suitable rollers or release films, or by the lamination of a PSA coated onto a release material.  A pressure-sensitive adhesive layer may therefore be laminated onto at least one side of a foamed, viscoelastic layer of this kind.  Preference is given to lamination of a corona-pretreated or plasma-pretreated oly(meth)acrylate layer on both sides.  Alternatively it is possible to laminate differently pretreated adhesive layers, i.e. pressure-sensitive adhesive layers and/or heat-activatable layers based on polymers other than poly(meth)acrylates, onto the viscoelastic layer.  Suitable base polymers for such layers are natural rubber, synthetic rubbers, acrylate block copolymers, styrene block copolymers, EVA, certain polyolefins, polyurethanes, polyvinyl ethers and silicones.  Preferred compositions, however, are those which have no significant fractions of migratable constituents whose compatibility with the polyacrylate is sufficient that they diffuse in significant quantities into the acrylate layer and alter the properties therein.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the layer of adhesive composition is foamed, with microballoons so that the shaped layer is suitably activated.

As to claim 13, Yeh does not disclose that the layer of adhesive composition has a thickness of 25 to 5000 .mu.m.
However, Bamberg discloses that the layer of adhesive composition has a thickness of 25 to 5000 .mu.m.  See paragraph 0187, disclosing:
[0187] The respective adhesive was coated in a layer thickness of 50 .mu.m onto both sides of an etched PET film 23 .mu.m thick; after 24 hours of storage at room temperature, a test specimen was punched out with dimensions of 25 mm.times.25 mm.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the layer of adhesive composition has a thickness of 25 to 5000 .mu.m as taught by Bamberg in order to achieve a conventional double sided adhesive composition.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20020108718 A1) and Dalmis (US 20120251757 A1) as applied to claims 1, 3 and 15 above, and further in view of Bamberg (US 20170183547 A1).

As to claim 12, Yeh does not disclose an adhesive tape of which the one or more diecuts are formed is an adhesive tape having an acrylate-based viscoelastic foam bearing optionally on both sides an applied layer of pressure-sensitive adhesive composition.
However, Bamberg discloses an adhesive tape of which the one or more diecuts are formed is an adhesive tape having an acrylate-based viscoelastic foam bearing optionally on both sides an applied layer of pressure-sensitive adhesive composition.  See especially paragraph 0157, disclosing:
[0157] In particular it is also possible, from the composition of the invention, to produce thick layers which can be used as a carrier layer for double-sidedly PSA-coated adhesive tapes.  Preferably these are filled and foamed layers which can be utilized as carrier layers for foam-like adhesive tapes.  With these layers as well it is sensible to add solid glass beads, hollow glass beads or expanding microballoons to the polyacrylate prior to the addition of the crosslinker-accelerator system, the crosslinker or the accelerator.  Where expanding microballoons are used, the composition on the shaped layer is suitably activated by means of heat introduction.  Foaming may take place in the extruder or after coating.  It may be judicious to smoothe the foamed layer by means of suitable rollers or release films, or by the lamination of a PSA coated onto a release material.  A pressure-sensitive adhesive layer may therefore be laminated onto at least one side of a foamed, viscoelastic layer of this kind.  Preference is given to lamination of a corona-pretreated or plasma-pretreated oly(meth)acrylate layer on both sides.  Alternatively it is possible to laminate differently pretreated adhesive layers, i.e. pressure-sensitive adhesive layers and/or heat-activatable layers based on polymers other than poly(meth)acrylates, onto the viscoelastic layer.  Suitable base polymers for such layers are natural rubber, synthetic rubbers, acrylate block copolymers, styrene block copolymers, EVA, certain polyolefins, polyurethanes, polyvinyl ethers and silicones.  Preferred compositions, however, are those which have no significant fractions of migratable constituents whose compatibility with the polyacrylate is sufficient that they diffuse in significant quantities into the acrylate layer and alter the properties therein.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized an adhesive tape of which the one or more diecuts are formed is an adhesive tape having an acrylate-based viscoelastic foam bearing optionally on both sides an applied layer of pressure-sensitive adhesive composition as taught by Bamberg in order to produce thick layers which can be used as a carrier layer for double-sidedly PSA-coated adhesive tapes.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20020108718 A1) and Dalmis (US 20120251757 A1) as applied to claim 1, 3 and 15 above, and further in view of Hansen (US 20110052911 A1)

As to claim 16, Yeh and Dalmis do not disclose bonding plastics parts together via the one or more diecuts, wherein the plastic parts are parts of a motor vehicle.
However, Hansen discloses that it is known to use diecuts, and to perform bonding plastics parts together via the one or more diecuts, wherein the plastic parts are parts of a motor vehicle.  See paragraph 0065, disclosing “A permanent bond is produced between adhesive tape and substrate, and does not fail even under high shearing forces and bending moment stresses or even at elevated temperatures or even after exposure to UV radiation or humidity.  An adhesive tape of this kind can be used, for example, in the automobile, construction or furniture industries, where mirrors, strips, badges or trim are to be durably bonded.  On account of the outstanding properties of the product, it is used advantageously in numerous sectors of industry as an adhesive assembly tape, where different surfaces, especially UV-transparent surfaces such as window glass or transparent plastics, are to be durably bonded to one another.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform bonding plastics parts together via the one or more diecuts, wherein the plastic parts are parts of a motor vehicle in order to achieve permanent bonds that do not fail under high shearing forces and bending moment stresses or even at elevated temperatures or even after exposure to UV radiation or humidity as taught by Hansen.

As to claim 17, Yeh and Dalmis do disclose reducing a frequency of errors in the bonding of plastics parts with the one or more diecuts.
However, Hansen discloses reducing a frequency of errors in the bonding of plastics parts with the one or more diecuts.  See paragraph 0065, disclosing “A permanent bond is produced between adhesive tape and substrate, and does not fail even under high shearing forces and bending moment stresses or even at elevated temperatures or even after exposure to UV radiation or humidity.  An adhesive tape of this kind can be used, for example, in the automobile, construction or furniture industries, where mirrors, strips, badges or trim are to be durably bonded.  On account of the outstanding properties of the product, it is used advantageously in numerous sectors of industry as an adhesive assembly tape, where different surfaces, especially UV-transparent surfaces such as window glass or transparent plastics, are to be durably bonded to one another.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform reducing a frequency of errors in the bonding of plastics parts with the one or more diecuts in order to achieve permanent bonds that do not fail under high shearing forces and bending moment stresses or even at elevated temperatures or even after exposure to UV radiation or humidity as taught by Hansen.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK